Citation Nr: 1037502	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  07-20 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for torn meniscus of the 
left knee.

3.  Entitlement to service connection for obstructive sleep 
apnea.

4.  Entitlement to service connection for irritable bowel 
syndrome.  

5.  Entitlement to service connection for a left ankle/tendon 
disorder.

6.  Entitlement to service connection for a right ankle/tendon 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The evidence indicates that the appellant served in the Reserves 
Officers' Training Corps (ROTC) and the Army National Guard of 
Arizona from May 1996 to November 2005.  The dates of active 
duty, active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) are not verified.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in July 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board observes that the appellant contends that his low back 
disorder, torn meniscus of the knee, obstructive sleep apnea, 
irritable bowel syndrome and bilateral ankle disorder occurred 
while he was engaging in training as part of ROTC and/or the Army 
National Guard.  Service connection may be granted when the 
veteran has a disability as the result of a disease or injury 
incurred or aggravated by active military, naval, or air service 
that is not the result of the veteran's own willful misconduct.  
38 U.S.C.A. §§ 1110, 1131 (2009).  A "veteran" is an individual 
who served in the active military, naval, or air service, and who 
was discharged or released there from under conditions other than 
dishonorable.   38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2009). 
 
The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, and 
any period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury incurred 
or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) 
(West 2002); 38 C.F.R. § 3.6 (2009).  In addition, duty performed 
by a member of a Senior Reserve Officers' Training Corps program 
when ordered to such duty for the purpose of training or a 
practice cruise under chapter 103 of title 10 U.S.C. is ACDUTRA. 
Training (other than active duty for training) by a member of, or 
applicant for membership (as defined in 5 U.S.C. 8140(g)) in, the 
Senior Reserve Officers' Training Corps prescribed under chapter 
103 of title 10 U.S.C. is INACDUTRA.   38 U.S.C.A. §§ 101(22)(d) 
(West 2002); 38 C.F.R. § 3.6(C)(4) (2009).  

The Board notes that only service department records can 
establish if and when a person was serving on active duty, active 
duty for training, or inactive duty training. Cahall v. Brown, 7 
Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992) (38 C.F.R. § 3.203 prohibits VA from finding, on any 
basis other than a service department document, which VA believes 
to be authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed Forces).  
Based on the foregoing, in order to substantiate the appellant's 
claims for service connection for right low back disorder, torn 
meniscus of the knee, obstructive sleep apnea, irritable bowel 
syndrome and bilateral ankle disorder, the evidence must show 
that the disorders are a result of an injury or disease during a 
confirmed period of ACDUTRA or INACDUTRA for a Senior ROTC 
program.  

The dates of any active duty, ACDUTRA or INACDUTRA conducted by 
the Veteran have not been verified.  The RO attempted to obtain 
the appellant's service treatment records and verification of the 
Veteran's periods of service to include dates for active duty and 
ACDUTRA from the Arizona National Guard. The Arizona National 
Guard informed the RO that they were unable to find any medical 
records currently on file for the appellant.  The RO also 
contacted the National Personnel Records Center with a negative 
response.  The RO made a formal finding of unavailability of the 
appellant's service treatment records and dental records and 
notified the appellant that they were unable to obtain his 
service records.  The Board observes that the record contains the 
appellant's Army National Guard Retirement Points Statement and 
some physical evaluations conducted while the Veteran was in ROTC 
and the National Guard.  However, one method which has not yet 
been attempted in this case is to contact the Defense Finance and 
Accounting Service and request records of the periods for which 
the Veteran received pay.  Furthermore, the RO has not attempted 
to obtain the Veteran's service personnel records, which may also 
reveal dates of active duty, ACDUTRA or INACDUTRA. Therefore, the 
Board finds that additional development is required to attempt to 
determine the exact dates of any such service. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the National 
Personnel Records Center or any other 
appropriate source to attempt to obtain 
the Veteran's service personnel records 
and service treatment records and 
associate them with the file.

2.	Attempt to verify the appellant's active 
duty, ACDUTRA and INACDUTRA with the U.S. 
Army Reserves from all appropriate 
sources, including a request of pay 
records from the Defense Finance and 
Accounting Service (DFAS) that indicate 
the Veteran's duty status for ACDUTRA and 
INACDUTRA. 

3.	Contact the New Mexico Military Institute 
to verify the appellant's enrollment in a 
Senior ROTC program and any periods of 
ACDUTRA and INACDUTRA between 1996 and 
1998.  In addition, any service and/or 
medical records from his ROTC unit should 
be requested.

4.	Upon completion of the foregoing, the RO 
should readjudicate the Veteran's claims 
of entitlement to service connection for 
low back disorder, torn meniscus of the 
left knee, obstructive sleep apnea, 
irritable bowel syndrome and bilateral 
ankle disorder, based on a review of the 
entire evidentiary record.  If the 
benefits sought on appeal remains denied, 
the RO should provide the Veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, subject 
to current appellate procedure, the case 
should be returned to the Board for 
further consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

